GILDERSEEEVE, P. J.
(dissenting). I cannot concur with my Associates in the conclusion reached by them. We have repeatédly refused to interfere with the decision of the trial court upon disputed questions of fact, where there is some credible evidence to support the conclusion reached by the court below; and I see no reason to depart from that rule in the case at bar, which presents purely a question of fact. It is defendant’s contention that, as the services of plaintiffs in the bankruptcy proceedings were made necessary by plaintiffs’ own neglect, they made a special agreement with the defendant to perform the said services without charge. This is denied by plaintiffs. There seems to be no dispute that the services rendered in the bankruptcy proceedings would have been of the value claimed by plaintiffs, w;ere it not for the alleged neglect of plaintiffs in regard to the filing of the mortgage and the alleged special agreement to make no charge in said bankruptcy proceedings. Plaintiffs claim they delivered to defendant, at the time of its execution, the chattel mortgage, with instructions to file the same in the register’s office of Kings county, and that tjie failure to file the same there was owing to the negligence of defendant himself. This is denied by defendant. The justice found for plaintiffs. I think it cannot be truthfully said that the finding of the justice is so clearly against the weight of evidence as to call for a reversal.
The judgment should be affirmed, with costs.